PER CURIAM.
Hudik-Ross Co. Inc. (New York), Hudik-Ross Inc. (New Jersey) and S. O. S. Sheet Metal Co. Inc., filed petitions for an arrangement in the District Court for the Southern District of New Yora. Hackensack Plumbing Supply Co., a creditor of Hudik-Ross (New Jersey) and S. O. S., made application under § 32 of the Bankruptcy Act (11 U.S.C.A. § 55) for an order transferring the proceedings, insofar as they relate to HudikRoss (New Jersey) and S. O. S., to the District Court for the District of New Jersey. This application was denied. We affirm that disposition.
A motion under § 32 is addressed to the sound discretion of the judge. While discretion to retain jurisdiction “in the interest of justice” should be exercised with great caution and in few cases, the reasons given by Judge McGohey in the present case are sufficient to support the result which he reached.